         Case 3:10-cr-00401-MO          Document 79        Filed 11/06/19     Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON
                                    PORTLAND DIVISION

UNITED STATES OF AMERICA,                             Criminal Case No. 3:10-CR-00401-MO

                        Plaintiff,
                                                              ORDER CONTINUING
                                       V.                     SUPERVISED RELEASE TERM

SONNY WESLEY DAY,

                        Defendant.



MOSMAN, Judge:

        On November 5, 2019, defendant appeared with counsel at a hearing to determine

whether or not the defendant's supervised release should be revoked. The defendant stipulated

to the violation of supervised release. Court found the defendant had violated the conditions

of his supervised release by using a controlled substance and failing to participate in the program

of a residential reenter center.

        It is the finding of the Court that defendant violated the conditions of supervised release.

        It now appearing to the Court defendant is suitable for continued community supervision.




Page 1 - ORDER CONTINUING SUPERVISED RELEASE TERM
         Case 3:10-cr-00401-MO         Document 79       Filed 11/06/19      Page 2 of 2




       IT IS ORDERED defendant's term of supervised release is continued subject to the

previously imposed standard and special conditions, and the following added special condition:

       1)     The defendant is remanded to the custody of the United States Marshal and shall remain in
              custody at a Federal Detention Center or other facility as determined by the United States
              Marshal until arrangements can be made by a U.S. Probation Officer for direct placement in
              an inpatient treatment program, or for unescorted travel. Upon receiving notification from the
              U.S. Probation Officer, the United States Marshal shall release the defendant to the U.S.
              Probation Officer or the inpatient treatment program.

       All other conditi~ to remain in full force and effect.

       Dated t h i s ~ day of November, 2019.



                                            /2vv:--
                                             Michael W. Mosman
                                             United States District Judge




Page 2 - ORDER CONTINUING SUPERVISED RELEASE TERM
